DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper filed of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believed may be of particular relevance to the instant claimed invention in response to this Office Action. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #122A,#122B,#126A, #126B (Fig. 1D).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] recites related applications that have now matured into patents, the specification should be updated to include the issued patent numbers. Paragraphs [0009], [0037], .  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-37 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, natural phenomenon or abstract idea) without significantly more. Claim 31 is/are drawn a method which is/are a statutory category of invention (Step 1: YES). The claim limitations within claim 31 that set forth or describe the abstract idea is/are: receiving, by processing circuitry, a PPG signal from a PPG sensor, determining, by the processing circuitry, a slope transit time of an upslope of the primary peak of the PPG signal; determining, by the processing circuitry, a stroke volume of the patient based on the determined slope transit time; and presenting, by the processing circuitry, the stroke volume on a display The reasons that the limitations is/are considered an abstract idea is/are the following: The limitations of “receiving”, “determining” and “displaying”, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processing circuitry” nothing in the claim element precludes the steps from practically being performed in the mind. For example but for the “by the processing circuitry” language “receiving” in the context of this claim encompasses the user manually receiving the PPG signal, “determining” in the context of this claim encompasses the user manually determining a slope transit time of an upslope of the primary peak of the PPG signal and a stroke volume based on the determined slope transit time and “displaying” in the context of this claim encompasses the user manually displaying the 
Analyzing the claim as whole for an inventive concept, the claim does not include additional elements/steps that are sufficient to amount to significantly more than the judicial exception. The additionally recited element(s) appended to the abstract idea include: “from a PPG sensor”, “by the processing circuitry”, “on a display”. As discussed above with respect to integration of abstract idea into a practical, the additional element of using the processing circuitry to perform the receiving, determining and displaying steps amount to no more than mere instruction to apply the exception using a generic computer component. The processing circuitry is purely general-purpose computer components recited as carrying out the general-purpose computer functions of processing data and displaying to enable the abstract process. As such, this/these recitation(s) is/are nothing more than nominal recitation(s) of a computer covering an abstract concept. See Bancorp Servs. v. Sun Life Assurance Co., 687 F.3d 1266, 103 USPQ2d 1425 (Fed. Circ. 2012). See also Mayo Collaborative Services v. Prometheus Laboratories Inc., 101 USPQ2d 1961 (U.S. 2012), which establishes that a claim cannot simply state the abstract idea and add the words "apply it”. Further, reciting “from a PPG sensor” is recited at a high level of generality (i.e. as a general means of gathering PPG signals) and is merely nominally, insignificantly or tangentially related to the performance of the steps, i.e. amounts to mere data gathering, which is a form of insignificant extra-solution activity and reciting “on a display” is recited at a high level of 
Claim(s) 32-37 and 39 depend directly or indirectly from claim(s) 31. Therefore, the dependent claims rely upon the same abstract idea as the independent claim(s), as set forth above. Additionally, the dependent claims do nothing more than further limiting the abstract idea while failing to qualify as "significantly more", and the specificity of an abstract idea does not make it any "less abstract" as it is still directed to concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work subject matter. Therefore, the dependent claim(s) are also not patent eligible for the reasons discussed above. Claim(s) 32-37 and 39 fail(s) to provide significantly more, when considered as an ordered combination, as it/they merely provide further limitation regarding the determining steps, which can still nonetheless be performed by a human using a pen and paper.
The instantly rejected claim(s) are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. In the interest of advancing prosecution, the examiner suggests: providing evidence, for example, delineating how the abstract idea and/or additional elements appended to the abstract idea results in an improvement to the technology/technical field, which can show eligibility and/or adding a practical application of the claimed method outside of the computer (e.g. treating a patient). See MPEP § 716.01(c) for examples of providing evidence supported by an appropriate affidavit or declaration. For additional guidance, applicant is directed generally to MPEP § 2106.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0326395 to Watson et al. (Watson) in view of US 2011/0009754 to Wenzel et al. (Wenzel).
In reference to at least claims 21 and 31
Watson teaches systems and methods for detecting pulses which discloses a photoplethysmogram (PPG) system (e.g. pulse oximetry system 10, Figs. 1-2) comprising: a PPG sensor (e.g. sensor 12, Figs. 1-2) configured to generate a PPG signal including a primary peak separated from a trailing peak by a dicrotic notch (e.g. generates a PPG signal, Fig. 5), the PPG sensor comprising: one or more light sources configured to emit light into a tissue of a patient (e.g. light sources 44,46, Fig. 2, para. [0027]); and one or more detectors configured to detect an amount of the light from the tissue (e.g. detector 18, Fig. 2, para. [0020], [0022], [0027]), wherein the detected amount of the light corresponds to a physiological characteristic of the patient (e.g. physiological parameters may be calculated, para. [0029]); and processing circuitry (e.g. processing circuitry, 400, Fig. 4) configured to: receive the PPG signal from the PPG sensor (e.g. receives signals from the sensor 416, Fig. 4, para. [0049]). Watson further discloses using various detected features for further processing including computing a pulse transit time (e.g. para. [0009], [0058]) but does not explicitly teach the processing circuitry being configured to determine a slope transit time of an upslope of the primary peak of the PPG signal, and determine a stroke volume of the patient based on the determined slope transit. 
Wenzel teaches arterial blood pressure monitoring devices, systems and methods using cardiogenic impedance signal which discloses a PPG sensor 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system/method of Watson with the teachings of Wenzel to include configuring the processing circuitry to determine a slope transit time of an upslope of the primary peak of the PPG signal and determine a stroke volume of the patient based on the determined slope transit in order to yield the predictable result of providing an alternative technique for detecting stroke volume that provides a reliable measurement of the volume of blood pumped from the ventricle with each beat to aid clinicians in determining a patient’s current heart condition. 
In reference to at least claims 22 and 32
Watson modified by Wenzel renders obvious the subject matter of claim 21. Wenzel further discloses wherein the processing circuitry is configured to determine the slope transit time of the upslope of the primary peak of the PPG signal by at least: determining a contour of the PPG signal along the upslope of the primary peak, and determining the slope transit time based on an amplitude of the contour (e.g. features may include minimum amplitude of the PPG or IPG 
In reference to at least claims 23 and 33
Watson modified by Wenzel renders obvious the subject matter of claim 21. Wenzel further discloses wherein the processing circuitry is configured to determine the slope transit time by at least determining a gradient of the upslope for a given amplitude of the PPG signal (e.g. features may include minimum amplitude of the PPG or IPG signal, maximum upward slope of the PPG or IPG signal, maximum amplitude of the PPG or IPG signal, dicrotic notch of the PPG signal or IPG, maximum downward slope of the PPG or IPG signal prior to the dicrotic notch, and maximum downward slope of the PPG or IPG signal following the dicrotic notch, para. [0015], [0041]-[0042], [0056]).
In reference to at least claims 24 and 34
Watson modified by Wenzel renders obvious the subject matter of claim 21. Wenzel further discloses wherein the processing circuitry configured to determine the slope transit time by at least determining a temporal gradient of the upslope, wherein the processing circuitry is configured to determine the slope transit time as a function of the temporal gradient (e.g. features may include minimum amplitude of the PPG or IPG signal, maximum upward slope of the PPG or IPG signal, maximum amplitude of the PPG or IPG signal, dicrotic notch of the PPG signal or IPG, maximum downward slope of the PPG or IPG signal prior to the dicrotic notch, and maximum downward slope of the PPG or IPG signal following the dicrotic notch, para. [0015], [0041]-[0042], [0056]).
In reference to at least claims 25 and 35
Watson modified by Wenzel renders obvious the subject matter of claim 21. Wenzel further discloses wherein the processing circuitry is configured to determine the stroke volume based on the determined slope transit time using 
In reference to at least claims 26 and 36
Watson modified by Wenzel render obvious the subject matter of claim 21. Wenzel further discloses wherein the one or more empirically determined constants comprise a calibration constant (e.g. empirically determined constants, para. [0120]).
In reference to at least claims 27 and 37
Watson modified by Wenzel renders obvious the subject matter of claim 21. Wenzel further discloses wherein the processing circuitry is configured to determine the stroke volume based on the determined slope transit time by at least correlating the determined slope transit time to a slope transit time of another pressure wave (e.g. features may include minimum amplitude of the PPG or IPG signal, maximum upward slope of the PPG or IPG signal, maximum amplitude of the PPG or IPG signal, dicrotic notch of the PPG signal or IPG, maximum downward slope of the PPG or IPG signal prior to the dicrotic notch, and maximum downward slope of the PPG or IPG signal following the dicrotic notch, para. [0015], [0041]-[0042], [0056]).
In reference to at least claim 28 
Watson modified by Wenzel renders obvious the subject matter of claim 21. Watson and Wenzel further disclose wherein the processing circuitry is configured to present the stroke volume on the display Wenzel further discloses wherein the processing circuitry is configured to present the stroke volume on the display (e.g. ‘353, display 20 for displaying the physiological parameters, para. [0030], [0050], [0052]; ‘754, monitor output stroke volume, para. [0120]).
In reference to at least claim 29 and 38 
Watson modified by Wenzel renders obvious the subject matter of claim 21.Watson and Wenzel further disclose the use of an alarm if calculated values are outside predetermine values (e.g. ‘353, outside predetermined values, para. [0050], [0083]; ‘754, various alarms, para. [0067]-[0068]). 
In reference to at least claims 30 and 39
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,241,646. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a system including a PPG sensor comprising one or more light sources and a detector with a processor/monitor for determining stroke volume using slope transit time within a PPG signal with the current application being generic to the species claims recited within US Patent No. 9,241,646. The generic claims within the instant application are fully anticipated by the species claims within US Patent No. 9,241,646, therefore a patent to the current application would improperly extend the right to exclude granted by US Patent No. 9,241,646, see MPEP 804. 
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,448,851. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a method of determining stroke volume using slope transit time within a PPG signal with the current application being generic to the species claims recited within US Patent No. 10,448,851. The generic claims within the instant application are fully anticipated by the species claims within US Patent No. 10,448,851, therefore a patent to the current application would improperly extend the right to exclude granted by US Patent No. 10,448,851, see MPEP 804. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0183232 to Voss et al. which teaches a method for determining cardiac function which discloses the use of a pulse transit time. US 2014/0303509 to Campbell which teaches a method and apparatus for non-invasive determination of cardiac output. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L GHAND/Examiner, Art Unit 3792